Name: Commission Regulation (EEC) No 2893/85 of 17 October 1985 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Regulation (EEC) No 804/68 and in Article 6 of Regulation (EEC) No 857/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 85 Official Journal of the European Communities No L 278/9 COMMISSION REGULATION (EEC) No 2893/85 of 17 October 1985 amending Regulation (EEC) No 2033/85 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Regulation (EEC) No 804/68 and in Article 6 of Regulation (EEC) No 857/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, adapted in order to take into account the structural changes which have been recorded in the light of statistical data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 5c (7) thereof, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 2033/85 : 'As from 1 April 1985 : (a) the guaranteed total quantities for Germany, France, Italy and the United Kingdom which are set out in the second subparagraph of Article 5c (3) of Regulation (EEC) No 804/68 shall be adapted as follows : Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1305/85 (4), and in particular the second subparagraph of Article 6 (2) thereof, Germany France Italy United Kingdom 23 423 25 494 8 798 15 329,574 Whereas, pursuant to Regulations (EEC) No 804/68 and (EEC) No 857/84, the guaranteed total quantities of milk and milk products fixed in respect of delive ­ ries to purchasers and of direct sales to consumption may be adapted under^ certain conditions ; whereas Commission Regulation (EEC) No 2033/85 (*) adapts, in the case of Italy, the guaranteed total quantities in respect of the first 1 2 month period ; whereas the said quantities for Italy should, in the light of the statistical data provided by the Italian Government, be adapted with effect from 1 April 1985 ; (b) the total quantities specified in the Annex to Regulation (EEC) No 857/84 in the case of Germany, France, Italy and the United Kingdom shall be adapted as follows : Germany France Italy United Kingdom 130 1 014 1 116 395,426' Whereas in the case of Germany, France and the United Kingdom the guaranteed total quantity of deli ­ veries and the direct sales to consumption should be Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5. 1985, p. 5 . (3) OJ No L 90, 1 . 4. 1984, p. 13 . (4) OJ No L 137, 27. 5 . 1985, p. 12 . (*) OJ No L 192, 23 . 7. 1985, p. 9 . No L 278/ 10 Official Journal of the European Communities 18 . 10 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1985. For the Commission Frans ANDRIESSEN Vice-President